Motion of appellants for 30-day extension of time in which to file brief is granted and appellee’s motion to dismiss appeal is denied provided, however, that appellants pay a counsel fee in the sum of $200 to appellee’s counsel within 15 days from date of this order, and provided further that if appellants shall fail to comply with the mandate herein, then the motion to dismiss the appeal is granted and the motion for extension of time in which to file brief is denied.
Roberts, C. J. not participating.